COURT OF THE JUDICIARY — POWER **** THE COURT OF THE JUDICIARY HAS THE POWER TO ENTERTAIN PROCEEDINGS ON A PETITION DIRECTED AGAINST A RETIRED JUDGE. SINCE A RETIRED JUDGE IS STILL PART OF THE JUDICIAL SYSTEM IN THAT HE MAY BE ASSIGNED JUDICIAL DUTIES, HE MAY BE REMOVED FROM THE SYSTEM AND THAT SANCTION THAT HE BE DISQUALIFIED FROM HOLDING AN OFFICE OF HONOR, TRUST, OR PROFIT IN THE FUTURE MAY BE IMPOSED IN THE JUDGEMENT OF THE COURT. THE COURT ON THE JUDICIARY MAY NOT ENTERTAIN PROCEEDINGS AGAINST A FORMER JUDGE WHO IS NOT A RETIRANT.